DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Henniger et al. (US PG Pub. No. 20190046835, Feb. 14, 2019 ) (herein “Henniger”).
Regarding claim 1, Henniger teaches a workout station 10, comprising: a main body (i.e., wall coupling member comprised of brackets 50,60, see Fig. 1 below and Fig. 1 below); a main beam 20 extending from the main body 50,60; a bar 12 (see paras. [0039],[0043] and Fig. 1 below) extending perpendicularly through the main beam 20 opposite the main body 50,60; and mounting fasteners 57 (see para. [0047]) extending through the main body 50,60 and operative to fasten the workout station 10 to a vertical substrate (i.e., such as a tree or vertical wall, see para. [0038]): wherein the main body 50,60, the main beam 20, the bar 12, and the mounting fasteners 57 are operative to support a user hanging from the bar (i.e., for performing pull ups/ chin-ups, or hangs, see para. [0038]).

    PNG
    media_image1.png
    503
    591
    media_image1.png
    Greyscale

Regarding claim 2, Henniger teaches wherein the main body 50,60 comprises a metal bracket (see paras. [0039],[0045]) with a 90° bend centered vertically therein and the main body 50,60 has a plurality of apertures (see annotated Fig. 5 below).
[AltContent: textbox (aperture)][AltContent: textbox (aperture)][AltContent: arrow][AltContent: arrow][AltContent: textbox (90 degree bends)][AltContent: textbox (90 degree bends)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image2.png
    625
    142
    media_image2.png
    Greyscale

Regarding claim 3, Henniger teaches wherein the main beam 20 is fastened to the main body 50,60 with fastening hardware 59 (see para. [0050]).
Regarding claim 4, Henniger teaches wherein the main beam 20 is fastened to a first half 50 of the main body 50,60 and the mounting fasteners 59 (see para. [0050]) extend through a second half 60 of the main body 50,60.
Regarding claim 5, Henniger teaches wherein the bar 12 is an elongated cylindrical metal rod (see para. [0041]).
Regarding claim 7, Henniger teaches wherein the mounting fasteners 57 are selected from the group consisting of ratchet straps, lag bolts (i.e., screws, nails, bolting system, see paras. [0051], [0061]), and combinations thereof.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Henniger, as applied to claim 1 above, in view of Kroll (US Pat. No. 3,757,826, Sept. 11, 1973).
Henniger teaches the invention as substantially claimed.
Regarding claim 6, Henniger is silent in explicitly teaching wherein the bar 12 further comprises end caps operative to prevent a strap from sliding off the bar when the bar 12 is in a horizontal position.
Kroll, however, in an analogous art of exercise teaches for an exercise gym set (see Abstract) teaches a bar having end caps 10 operative to prevent a strap 19 (see col. 3, lines 1-38) from sliding off the bar (i.e., such as by fastener 23) when the bar is in a horizontal position (see Figs 1-3 below).

    PNG
    media_image3.png
    450
    510
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    215
    222
    media_image4.png
    Greyscale

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Henniger to include end caps 10 at ends of the bar 12, where the end caps 10 prevent a strap 19 from sliding off the bar 12 when the bar 12 is in a horizontal position as taught by Kroll in order to seal ends of the bar 12 (see Kroll, col. 3, lines 21-38).

Claim 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Henniger, as applied to claim 1 above, in view of Rogers et al. (US PG Pub. No. 2022/0168611, effectively filed Dec. 2, 2020) (herein “Rogers).
Henniger teaches the invention as substantially claimed.
Regarding claim 8, Henniger teaches wherein the main beam 20 can have different shapes (see para. [0042]) and has two elongated parallel planar surfaces (i.e., top and bottom surfaces 34,35 or the side surfaces 32,33, see para. [0042] and Fig. 1 above and Fig. 2 below) with a first end 31 and a second planar end 30 (i.e., end 30 is planar because it has planar surfaces), with apertures at each end (i.e., apertures for fasteners 59, and apertures 36 at first end 31, see Fig. 1 above and Fig. 2 below), but is silent in teaching that the first end 31 is rounded.
[AltContent: arrow][AltContent: textbox (first end)]
    PNG
    media_image5.png
    548
    507
    media_image5.png
    Greyscale

Rogers, however, in an analogous art teaches a mountable workout station 100 having a main body 110a,b; a main beam 120a,b extending from the main body 110a,b; and a bar 105 (see Fig. 1A below) extending perpendicularly through the main beam 120a,b, the main beam 120a,b having an end that is rounded (see Fig. 1A below).
[AltContent: arrow][AltContent: textbox (rounded end)]
    PNG
    media_image6.png
    531
    701
    media_image6.png
    Greyscale

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Henniger such that the first end 31 is rounded as taught by Rogers in order to prevent user injury due to jagged sharp corners and edges closest to the user’s body.
Regarding claim 9, Henniger as modified by Rogers teaches collars (i.e., bumpers 155a,155b of Rogers, see Fig. 1A above) around the bar 12 adjacent the elongated parallel planar surfaces 34,35 of the main beam 20 (i.e., where the device of Henniger modified to include the bumpers/collars 155a,155b of Rogers encircling the bar 12 prevents fingers from being pinched, see Rodgers, para. [0041]).

Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 10, none of the prior art either alone or in combination teach or suggest all the limitations of the preceding and intervening claims and further reciting wherein the bar is retained in a stationary position with set screws and collar screws, wherein the collar screws fasten the collars to the main beam and the set screws pass through opposing surfaces of the main beam to bear against the bar.

References Cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Fitzpatrick (US PG Pub. No. 2017/0354838).




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW S LO whose telephone number is (571)270-1702. The examiner can normally be reached Mon. - Fri. (9:30 am - 5:30 pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW S LO/Primary Examiner, Art Unit 3784